Citation Nr: 1729593	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from December 13, 2016.

2.  Entitlement to a TDIU, prior to December 13, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran cancelled his request for a Board hearing.

The issue of entitlement to a TDIU for the period of time prior to December 13, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 13, 2016, the evidence is in equipoise as to whether the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

From December 13, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles and Analysis 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Pederson v. McDonald, 27 Vet. App. 276, 281 (2015). 

In this case, in terms of whether the minimum schedular requirements for TDIU are met, the Veteran has been in receipt of a 40 percent evaluation for chronic low back pain status post discectomy and fusion with arthritis; a 10 percent evaluation for radiculopathy of the right lower extremity prior to December 13, 2016 and a 40 percent evaluation from December 13, 2016; a 10 percent evaluation for peripheral neuropathy of the sciatic nerve prior to December 13, 2016, and a 40 percent evaluation from December 13, 2016; a noncompensable evaluation for a bone graft donor site, right iliac crest; and a noncompensable evaluation for surgical scars associated with chronic low back pain status post discectomy and fusion with arthritis.  Thus, prior to December 13, 2016, the Veteran had a combined rating of 50 percent, and from December 13, 2016, the Veteran had a combined rating of 80 percent.  

Here, for the period from December 13, 2016, because the Veteran's service-connected disabilities combine to a rating of 80 percent, the Veteran has met the schedular requirements.  For the period prior to December 13, 2016, because the Veteran's combined rating for that period is no higher than 50 percent disabling, the Veteran has not met the schedular requirements for the period prior to December 13, 2016.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Factors to be considered include, but are not limited to, the veteran's service-connected disabilities, employment history, and educational and vocational attainment.  38 C.F.R. § 4.16(b); Pederson, at 281 .  The Board will address the period prior to December 13, 2016, in the remand portion.  

The Veteran contends that his service-connected low back disability and his non-service-connected neck condition have precluded him from following any substantially gainful employment.  Specifically, the Veteran asserts that his symptoms, including the inability to sit, stand or walk for longer than 15 minutes without experiencing pain, the inability to concentrate or focus, and dizziness, are what make it impossible to function on a regular basis.  The medical records of evidence show that the Veteran has a long history of back problems and associated pain and a prior laminectomy in 1995.  The Veteran contends his service-connected low back disability is increasing in severity, further affecting his ability to work. 

On the Veteran's application for increased compensation based on unemployability, the Veteran reported he last worked full time in August 2009 as a window service technician, with an educational level of one year of college completed.  He worked as a window service technician for approximately 22 years.  See February 2010 VA Form 21-8940.  

Based on the evidence of record, the Board finds the evidence is in equipoise as to whether the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities from December 13, 2016. 

In August 2009, the Veteran completed an application for medical leave from his employment at Associated Materials, and reported the reason for his request was due to severe back and tailbone pain.  See August 10, 2009 Application for Leave of Absence. 

In December 2009, the Veteran's physician, Dr. Russo, completed an attending physician statement.  In terms of the Veteran's physical capabilities, Dr. Russo noted the Veteran cannot sit, stand, or walk for longer than 15 minutes.  Additionally, the examiner noted the Veteran cannot climb, twist, bend, stoop, reach above shoulder level, or lift items.  Ultimately, the examiner opined that the Veteran is not able to work at all due to his back disability.  See December 2009 Attending Physician Statement. 

In a December 2009 VA examination report for the spine, the Veteran reported an increase in the severity of his back pain, describing the pain as chronic stabbing, with sharp radiation into his left lower extremity.  The Veteran reported that he had been on medical leave since August 2009 from his employment (at the time) as a window service technician, as it required him to do a lot of lifting, prolonged walking and standing, and repetitive bending, all of which aggravated his back.  Additionally, the Veteran reported that he has had epidural injections in the past, but stated they did not help alleviate his back pain. 

In a February 2010 statement by the Veteran, the Veteran contends that his back pain and his neck pain combined make it impossible to function on a regular basis. 
 
In a March 2010 statement by the Veteran, the Veteran stated that he is always in constant back pain, asserting that there is no way that he could hold any kind of employment.  

In March 2010, Dr. Russo opined that because of the Veteran's back condition, he has not been able to work.  Dr. Russo noted that the Veteran can no longer perform the activities of his previous employment as a window service technician, which involved climbing ladders, lifting heavy windows, and extensive travel.  See March 2010 Akron Community Based Outpatient Clinic statement. 

In a March 2010 physical capacity evaluation report, the Veteran reported he has a long history of low back pain and paranesthesia since 1979.  He reported his lower back pain is getting worse.  Dr. Micali noted that the Veteran ambulates very cautiously.  During the evaluation, the examiner noted that while sitting the Veteran was unable to extend his right knee fully due to the aggravation this movement produced in his lower back.  During a six minute walk test, the Veteran was only able to tolerate one minute and 35 seconds due to a significant increase in low back pain.  Also, during the seated tolerance test, the examiner noted that the Veteran's sitting tolerance is 15 minutes.  During a six minute clip post test, the examiner noted that the Veteran was only able to tolerate two minutes and 45 seconds due to increased back pain.  Ultimately, the examiner opined that the Veteran does not fit even a sedentary category for employment, finding it would be unreasonable to assume the Veteran could tolerate work related activities in a structured work environment for eight hours.  See March 2010 Summa Health System medical records. 

In an April 2010 statement, Dr. Sobolweski opined that based on the Veteran's physical therapy for functional capacity evaluation, it is unreasonable to assume that the Veteran would be able to tolerate work related activities in a structured work environment for eight hours.  Further, the examiner noted that based on the chronicity of the Veteran's health issues it is unreasonable to assume his condition will improve.  See April 2010 Diamond Family Practice medical records.

In November 2011, a Social Security Administration (SSA) Administrative Law Judge made a finding that the Veteran became disabled effective July 5, 2010.  See November 2011 SSA Decision.

In a May 2012 rheumatology consultation note, the Veteran reported that he stopped working in 2009 due to worsening back and lumbar spine issues.  See May 18, 2012 Akron VA Medical Center records (Capri, 320).

In a July 2016 VA examination report for back (thoracolumbar spine) conditions, the Veteran reported that his back pain is getting worse.  The VA examiner noted the Veteran does experience flare-ups of his back pain.  The VA examiner noted functional loss or functional impairment of the back, as his range of motion is abnormal or outside the normal range due to the Veteran's pain.  The VA examiner noted the Veteran does experience guarding or muscle spasm of the back that results in abnormal gait or abnormal spine contour.  Ultimately, the VA examiner opined that the Veteran's back condition does impact his ability to work, in that he is limited to sedentary work.  

In a May 2017 VA examination report for back conditions, the Veteran reported he is always experiencing chronic low back pain.  The VA examiner noted that there was pain throughout all movements of the lumbosacral spine, active and passive, to include initial range of motion and repetitve use testing.  The VA examiner noted that the Veteran uses an assistive device constantly.  The VA examiner noted that the Veteran experiences flare-ups in regards to his back condition.  In this regard, the VA examiner opined that it was more likely than not that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to "pain on use or during flare-ups."  Furthermore, the VA examiner opined that the Veteran's back condition does impact his ability to work.  The VA examiner noted that employment which would require prolonged standing or walking, or employment that would require repetitive movements to include lifting, bending, or twisting would not be recommended.  Ultimately, the VA examiner concluded that with respect to the Veteran's back condition alone employment with restrictions is still possible. 

Here, the Board notes that the medical evidence of record clearly shows that the Veteran's back disability has increased in severity.  Further, the Board finds the Veteran's consistent testimony about the onset and progressive nature of his service connected disabilities to be credible.  The Board notes that although the Veteran does attribute his inability to work to other disabilities, some of which are not service connected, the Veteran has consistently reported that his back disability has had the greatest impact on his inability to work.  In fact, as previously mentioned, the reason the Veteran was unable to return to work after taking medical leave from his employment in August 2009 was due to his severe back pain.  See August 10, 2009, Application for Leave of Absence. 

The Board notes that although the Veteran's most recent VA examinations in July 2016 and May 2017 do not expressly indicate that the Veteran was totally unemployable, and seem to suggest sedentary employment is not precluded, the remainder of the medical record, specifically the Veteran's continuous medical treatment for his back pain, and the opinions from Dr. Russo and Dr. Micali in March 2010, and Dr. Sobolweski in April 2010, which expressly stated that the Veteran is unable to work due to his back disability, collectively indicate that the Veteran would not be able to perform the functions of even a sedentary position.  And even though these opinions are several years old, the medical evidence throughout this claim has shown a worsening of the Veteran's back condition, and not an improvement.  Additionally, the Board points out that although the May 2017 VA examiner noted "employment with restrictions" is still possible, the VA examiner also noted that there is a significant limitation of functional ability when the Veteran experiences flare-ups.  The May 2017 VA examiner also noted that employment which would require prolonged standing or walking, or employment that would require repetitive movements to include lifting, bending, or twisting would not be recommended.  Thus, the Board notes the Veteran would be precluded from performing the functions of his job as a window service technician, a position in which he has 22 years of experience.

Thus, it appears that the Veteran's ability to perform the physical acts of employment are substantially impaired, given that the Veteran cannot walk, stand, or sit for longer than 15 minutes without pain.  In addition, the Veteran's combined rating of 80 percent from December 13, 2016, is indicative of the severe effect of the Veteran's service-connected disabilities on the Veteran's earning capacity.  

Therefore, the Board finds that based on the Veteran's credible lay statements as to the symptomatology of his service-connected disabilities, coupled with the collective impact of the Veteran's service-connected disabilities, the SSA disability determination, medical treatment records, and the medical opinions which expressly stated that the Veteran cannot work due to his service-connected back disability, as discussed above, together, all support a finding  that the evidence is in equipoise that that the Veteran was unable to secure and follow a substantially gainful occupation by means of his service-connected disabilities.  

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU for the period from December 13, 2016, is warranted.


ORDER

Entitlement to a TDIU for the period from December 13, 2016, is granted. 


REMAND

In terms of the period prior to December 13, 2016, as previously stated, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU, as the Veteran's combined disasbility rating for this period is 50 percent; and thus, the Veteran does not have a combined disability rating of at least 70 percent.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16 (a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

Here, based on the previously discussed evidence, specifically the medical opinions provided in March 2010 by Dr. Russo and Dr. Ricali, and in April 2010 by Dr. Sobolweski, which all agree that the Veteran is unable to work due to his service-connected low back disability, the Board finds that the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim of entitlement to a TDIU for the period prior to December 13, 2016, for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16 (b) for consideration of whether a TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b). Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.

2.  Then, readjudicate the Veteran's claim of entitlement to a TDIU for the period prior to December 13, 2016.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


